UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7162


DAVID V. WOLFE,

                  Plaintiff - Appellant,

             v.

ROANOKE CITY JAIL; CARILION HOSPITAL STAFF; THOMAS BOLTON,
Dr.; UNITED STATES MARSHAL SERVICE,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:09-cv-00220-sgw-mfu)


Submitted:    October 30, 2009              Decided:   December 14, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David V. Wolfe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David V. Wolfe, a federal inmate formerly housed in a

local     Virginia      jail,     appeals      the    district      court’s      order

dismissing his civil action, filed pursuant to 42 U.S.C. § 1983

(2006)    and   the    Federal     Tort    Claims     Act    (“FTCA”),    28    U.S.C.

§§ 2671    to   2680    (2006),    as     untimely.         We   have   reviewed   the

record and find no reversible error.                 Accordingly, we affirm for

the reasons stated by the district court. *                  See Wolfe v. Roanoke

City Jail, No. 7:09-cv-00220-sgw-mfu (W.D. Va. June 11, 2009).

We   dispense    with    oral     argument     because      the   facts   and    legal




      *
       To the extent Wolfe argues he is entitled to tolling of
the limitations period for his § 1983 claim, even with the
benefit of such tolling his complaint would remain untimely. At
most, Wolfe is entitled to tolling for thirty-five days, the
time during which his previously filed complaint asserting the
same claim was pending with the district court.       See Va. Code
Ann. § 8.01-229(E)(1) (2007) (explaining that, if an action is
initiated within the limitations period, “and for any cause
abates or is dismissed without determining the merits, the time
such action is pending shall not be computed as part of the
period within which such action may be brought, and another
action may be brought within the remaining period”); Wolfe v.
Roanoke City Jail, No. 7:07-cv-00362-sgw-mfu (W.D. Va. July 26,
2007) (filed July 26, 2007, and dismissed without prejudice on
August 30, 2007, pursuant to Wolfe’s motion for voluntary
dismissal).    As the underlying complaint was filed more than
four   months   beyond   the   limitations   period,  tolling  for
thirty-five days would not render the complaint timely.         As
well, Wolfe’s claims that the limitations period should have
re-started after his initial complaint was dismissed and that he
was   entitled    to   tolling   during    the  pendency   of  his
administrative remedies are both foreclosed by Virginia law.
See Va. Code Ann. § 8.01-229 (2007).



                                           2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                3